Exhibit 10.4

 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.
 
AMENDMENT TO
SUPPLY AND DISTRIBUTION AGREEMENT


This Amendment, effective as of June 1, 2011 (the “Effective Date”), modifies
the Supply and Distribution Agreement between Heska Corporation (“Heska”) and
Boule Medical AB (“Boule”), dated June 17, 2003, hereinafter referred to as
“Amendment No. 7”, as modified by Amendment Letter dated June 1, 2004
(hereinafter referred to as “Amendment No. 1”), Amendment Letter dated December
31, 2004 (hereinafter referred to as “Amendment No. 2”), Amendment Letter dated
July 12, 2005 (hereinafter referred to as “Amendment No. 3”), Amendment Letter
dated March 20, 2007 (hereinafter referred to as “Amendment No. 4”), Amendment
Letter dated January 23, 2008 (hereinafter referred to as “Amendment No. 5”) and
Amendment to Supply and Distribution Agreement effective as of October 1, 2008
(hereinafter referred to as “Amendment No. 6”), collectively referred to as the
“Original Agreement”.


1.  
Section 1.2.  Section 1.2 “Analyzer”, of the Original Agreement is hereby
deleted in its entirety and replaced with the following:



 
1.2 “Analyzer” means the BM800 Veterinary Hematology Analyzer (HemaTrue™
Veterinary Hematology Analyzer) manufactured by Boule or a similar three (3)
part veterinary analyzer sold by Boule in the future replacing the BM800
Veterinary Hematology Analyzer.



2.  
Section 1.10.  A new Section 1.10 “Out-of-Box Failure” consisting of the
following is hereby added to the Original Agreement:



 
1.10 “Out-of-Box Failure” means an Analyzer which is not in compliance with the
specifications as set forth in Appendix B the first time an analyzer is under
installation by a Heska employee or subdistributor in a clinic if during the
Warranty Period defined in Section 6.1(c).



3.  
Section 1.11.  A new Section 1.11 “Region” consisting of the following is hereby
added to the Original Agreement:



 
1.11 “Region” means Europe (excluding Denmark, Finland, Norway and Sweden),
Australia, New Zealand and Brazil.



4.  
Section 2.1.  Section 2.1 “Distribution Right”, of the Original Agreement is
hereby modified by adding the following as the final sentence of Section 2.1:



 
Boule hereby grants Heska the non-exclusive right to promote, market, sell and
distribute Product in the Field and within the Region.



 
1

--------------------------------------------------------------------------------

 


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

5.  
Section 2.2.  Section 2.2 “Subdistributors”, of the Original Agreement is hereby
modified by adding the following as the final sentence of Section 2.2:



 
Heska shall have the right to appoint subdistributors to promote, market, sell
and distribute Product in the Field and within the Region.



6.  
Section 2.3.  Section 2.3 “Restrictions”, of the Original Agreement is hereby
deleted in its entirety and replaced with the following:



 
2.3 Restrictions.  Without the prior written consent of Boule, Heska undertakes
not to manufacture or distribute within the Territory or the Region any products
that are similar or identical to or otherwise competing with any of the
Products, except that Heska shall have the right to manufacture and/or
distribute a five (5) part differential hematology system within the Territory
and/or the Region.



 
Moreover, Heska will refrain without Boule’s prior written consent, to the
extent admissible under any mandatory law applicable to this Agreement, from
selling, directly or indirectly, any Products to customers outside the
Territory, Region and/or the Field or, to the best of Heska’s knowledge,
Products otherwise intended for use outside the Territory, Region and/or outside
the Field.



7.  
Section 2.5.  Section 2.5 “New Product Development”, of the Original Agreement
is hereby deleted in its entirety and replaced with the following:



 
Boule shall provide timelines acceptable to Heska for the development of
[***].  Should Boule fail [***], Heska shall have the right to sell a similar
system without the loss of rights to distribute Boule products Heska is then
currently distributing, including, without limitation, the rights to distribute
Products.



8.  
Section 3.4.  The first paragraph of Section 3.4 “Delivery and Acceptance”, of
the Original Agreement is hereby deleted in its entirety and replaced with the
following:



 
3.4 Delivery and Acceptance.  Product shall be delivered F.O.B. Stockholm,
Sweden or F.O.B Beijing, China (INCOTERMS 2000), at Boule’s option, and shall
otherwise be delivered in accordance with Heska’s instructions and to the
location specified by Heska.



9.  
Section 3.7 “New Products”, of the Original Agreement is hereby modified by
adding the following as the final sentence of Section 3.7:



Should the Parties fail to reach such terms within 90 days, Heska shall have the
right to sell a similar system without the loss of rights to distribute Boule
products Heska is then currently distributing, including, without limitation,
the rights to distribute Products according to this Agreement, and Boule shall
have the right to distribute such New Product through other distributors within
the Territory and Region; provided, however, that Boule shall not offer or enter
into any agreement or other arrangement with respect to such New Product with a
third party on terms more favorable to such third party than those offered in
writing to Heska.


 
2

--------------------------------------------------------------------------------

 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.
 
10.  
Section 5.4.  Section 5.4 “Complaints/Recalls”, of the Original Agreement is
hereby deleted in its entirety and replaced with the following:



 
5.4 Complaints/Recalls.  Boule will use reasonable efforts to assist Heska in
investigating and correcting any problems Heska or its customers may experience
with the Product.  Such efforts will include visiting the Territory or Region by
Boule’s representatives only where deemed necessary by Boule.  Heska will use
reasonable efforts to implement any corrective action deemed necessary by
Boule.  Heska further agrees to reasonably cooperate with Boule in any mandatory
or voluntary Product recall by assisting in the notification of all affected
customers, using materials and documentation that are mutually acceptable to the
Parties. The sharing of Heska’s expenses to implement the corrective action
shall be negotiated in good faith.



11.  
Section 5.7.  Section 5.7 “Approvals, Etc.”, of the Original Agreement is hereby
deleted in its entirety and replaced with the following:



 
5.7 Approvals, Etc.  Heska shall at its own expense obtain all approvals and
other authorizations and file all notices which are required to be obtained or
filed for the sale and use of the Product in the Territory or the
Region.  Moreover, Heska shall keep Boule currently informed of all laws, rules
and regulations applicable in the Territory or the Region directly affecting the
sale and use of the Product.  The Parties acknowledge the Products are currently
not regulated by any government agency within the Territory or the
Region.   Should the Products become regulated during the term of this
Agreement, the Parties shall negotiate in good faith terms and conditions for
allocating the responsibility and costs for obtaining regulatory approval.



12.  
Section 6.1.  Part (c) of Section 6.1 “Warranty”, of the Original Agreement is
hereby deleted in its entirety and replaced with the following:



 
(c) the Product conforms to the specifications as set forth in Appendix B and
are free from defects in material and workmanship during a fifteen (15) month
warranty period under normal use from the date of delivery as per Section 3.4
(“Warranty Period”) for the Analyzers and 12 month minimum expiration dating for
reagents.  The warranty covers, at Boule’s exclusive choice, its replacement or
repair of the non-conforming or defective Product.  If requested by Boule, Heska
shall return to Boule at Boule’s cost and expense the non-conforming or


 
3

--------------------------------------------------------------------------------

 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 
defective Product.  In order to avail itself of its rights hereunder Heska shall
have given Boule notice in writing of the non-conforming or defective Product
within the Warranty Period.  Save as stipulated in this paragraph (c) Boule
shall not be liable in any respect of any non-conforming or defective Product.



13.  
Section 6.2 Section 6.2 “Repairs”, of the Original Agreement is hereby deleted
is hereby deleted in its entirety and replaced with the following:



 
6.2  Repairs: The following is applicable for repairs:

 
 
(a)  
Out-Of-Box Failure Repairs. For Out-of-Box Failures, Boule shall reimburse or
credit Heska at $[***] USD per hour up to a maximum of [***] hours per Analyzer
for time required to repair such non-conforming Analyzer. In addition, Boule
shall reimburse Heska for actual shipping expenses incurred to transport such
non-conforming Product to Heska’s designated repair facility up to a maximum of
$[***] per Analyzer, and Boule shall provide all parts required to perform
repair for Product at no cost to Heska.  If requested by Boule, Heska shall
return to Boule at Boule’s cost and expense the non-conforming or defective
Parts. Heska shall provide Boule an invoice for labor including a copy of the
Service Work Order documenting the Out-of-Box Failure repair, and any
transportation charges associated with the return of the Product to Heska’s
designated service facility.



 
(b)  
Warranty Repairs.  During the Warranty Period, Heska shall at the request of
Boule and may at Heska’s choice elect to provide warranty service at Heska's
designated facilities for the repair of defective Products.  Boule shall provide
all parts required to perform repair for Product under warranty at no cost to
Heska. Boule agrees to provide, at Boule's sole expense, one (1) week of service
training to Heska's personnel at Heska's facility.  Boule further agrees to
provide additional training, as requested by Heska, at a mutually acceptable
consulting rate.  Boule will provide an initial pool of five (5) Analyzers to
the extent the BM800  Veterinary Hematology Analyzer (HemaTrue™ Veterinary
Hematology Analyzer) is replaced by a similar three (3) part veterinary
analyzer, to serve as loaners to Heska's customers during warranty service
repairs.  The Parties agree that additional Analyzers may be added to the pool
of loaner units depending on mean time between failure (MTBF) rates and service
turn around times required to perform warranty service repairs.



         13.
Purchase Minimum. Boule acknowledges Heska has met its minimum purchase
obligation for 2008, 2009 and 2010.  The minimum purchase commitment for 2011
shall be [***] Analyzers.

 
 

         14.
Appendix A4.  Appendix A4 of the Original Agreement is hereby deleted in its
entirety and replaced with Appendix A4 attached hereto.



 
4

--------------------------------------------------------------------------------

 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.
 
         15.
Appendix A5.  Appendix A5 of the Original Agreement is hereby deleted in its
entirety and replaced with Appendix A5 attached hereto.



         16.
Appendix B. Appendix B of the Original Agreement is hereby deleted in its
entirety and replaced with Appendix B attached hereto.



         17.
Mutual Waiver.  Both parties agree that all invoices issued as of the Effective
Date are proper, accurate and complete and neither party deems the other to be
in breach of the Original Agreement as of the Effective Date.



         18.
No Other Changes.  Except as expressly modified by this Amendment No. 7, all
other provisions of the Original Agreement shall remain in full force and
effect.



IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives.




SIGNED:




Heska
Corporation                                                                           Boule
Medical AB


By:  /s/ Michael J.
McGinley                                                          By:  /s/ Ernst
Westman                                                      


Name: Michael J.
McGinley                                                           Name: Ernst
Westman


Title: President and Chief Operating
Officer                               Title: Chief Executive Officer


Date:  June 29,
2011                                                                         Date:   June
23, 2011                                                                

 
5

--------------------------------------------------------------------------------

 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Appendix A4
 
This Appendix forms an integrated part of the Supply and Distributorship
Agreement between BOULE and HESKA.


Payment for one hundred percent (100%) of the units of the Products listed below
shall be made in Euros.  The initial Euro price for each of such Products shall
be the price set forth below, subject to adjustment for actual changes in raw
material and labor costs pursuant to the last paragraph of Section 4.1 of the
Supply and Distribution Agreement.
 
Boule P/N
Description
Price Net
1010464
Instrument cover, Heska
[***] eur
1010849
Display Grounding Bar Short
[***] eur
1010851
Display Grounding Bar Long
[***] eur
1010921_S
Start plate VET
[***] eur
1020144
Lid to Cubitainer
[***] eur
1021136_S
Tube holder, Heska
[***] eur
1030122
Flat display cable, shielded
[***] eur
1030127_S
Power cord Main board
[***] eur
1030128_S
Cable blood detector
[***] eur
1030129_S
BB cable, Mixingchamber cable
[***] eur
1030140_S
Cable Coax WBC
[***] eur
1030142_S
Cable, photometer
[***] eur
1030143_S
Ground cable
[***] eur
1030146
Valve cable 5 assy
[***] eur
1040017_S
Contact plate cover ground x10
[***] eur
1040079
Extension spring
[***] eur
1050159
Keyboard folio CBC
[***] eur
1060046
Rubber washer
[***] eur
1080030
Transport Fuse, Tubing
[***] eur
1080048
Door, CBCDiff
[***] eur
1080055
Tube holder
[***] eur
1080058_S
Pinch valve head x10
[***] eur
1090719_S
Switch cable MCI
[***] eur
1090787_S
Cable, Start Micro switch
[***] eur
1090796_S
Switch
[***] eur
1090836
Start plate 1
[***] eur
1090842
Motor assy connected Heska
[***] eur
1090910_S
Tube valve complete
[***] eur
1090916_S
Membrane pump
[***] eur
1090919_S
Level detector complete
[***] eur
1090921_S
WBC measuring chamber complete
[***] eur
1090922_S
Cap. Holder complete RBC
[***] eur
1090927_S
Shear valve complete
[***] eur
1090928_S
Display complete
[***] eur
1090929_S
Display incl. touch BM800
[***] eur
1090933_S
Asp. washing cup complete
[***] eur
1090941_S
Drain cup
[***] eur




 
6

--------------------------------------------------------------------------------

 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

1090945_S
RBC measuring chamber complete
[***] eur
1091002
Barcode reader, Medonic
[***] eur
1091043_S
RBC pipette incl. tubes
[***] eur
1091044_S
WBC metering unit incl. tubes
[***] eur
1091050_S
RBC metering unit incl. tubes
[***] eur
1091061_S
WBC pipette incl. tubes
[***] eur
1091091_S
Mixer motor
[***] eur
1091149
Clog Filter Device
[***] eur
1091152_S
Aspiration whole blood
[***] eur
1091159
Level Detector Lyse Vet
[***] eur
1091160
Level Detector Diluent Vet
[***] eur
1091161_S
Liquid filter kpl.
[***] eur
1091165_S
Capillary holder WBC
[***] eur
1091220
Front assy. BM800 Heska
[***] eur
1091227_S
MPA handle assy
[***] eur
1091232_S
MPA assy
[***] eur
1091234_S
CPU board, assy
[***] eur
1091244_S
Valve board BM800 tested
[***] eur
1091249
Bottle tray assy
[***] eur
1091250_S
Level detector yellow assy
[***] eur
1091251_S
Level detector red assy
[***] eur
1091252_S
Level detector blue assy
[***] eur
1091268_S
DC air pump assy.
[***] eur
1110047
Lifting strap
[***] eur
1120074_S
Display board BM800
[***] eur
1120078_S
Switched Powerboard
[***] eur
1140103
Cylindr.isol. C15/15 M4x4 55
[***] eur
1140111
Locking washer
[***] eur
1140165
Locking washer black CCLR2
[***] eur
1140258
Tube PVC 3,0 x 1,5
[***] eur
1140614
Port, Reagent Level Sensor,Red
[***] eur
1140615
Port, Reagent lvl sensor, Ylow
[***] eur
1140641
Clips for door
[***] eur
1140643_S
Transformer BM800
[***] eur
1140703_S
Cable for CAN COM. 0,5m BM800
[***] eur
1150495_S
KNF Liquid Pump
[***] eur
1150521
Repairkit Waste pump KNF
[***] eur
1200064
Back Flush Syringe Kit
[***] eur
1301077
MPA accessories kit
[***] eur
2604013
Case long, complete
[***] eur
2604014
Case short, complete
[***] eur
2606002
Handle complete
[***] eur
4804014
Ind. lower
[***] eur
5303042
Cover plate filter board
[***] eur
5304002
Indicator housing
[***] eur
5304008
Rolled threadball screw
[***] eur
5304011
Guiding rod
[***] eur
5304015
Guiding wheel
[***] eur
5304026
Measuring tube
[***] eur
5304048
Rear valve
[***] eur
5304075
Housing upper glass cyl.
[***] eur

 
 
 
7

--------------------------------------------------------------------------------

 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.
 
5304077
Glass Cylinder
[***] eur
5304085
Lacquer notation
[***] eur
5304097
Detector
[***] eur
5304116
Rear valve part US
[***] eur
5304167
Tube, ground connector
[***] eur
5304174
Gearbox machining
[***] eur
5306002
Capillary Tube Holder, Complete
[***] eur
5306003
Counting cup RBC compete
[***] eur
5306004
Counting cup WBC compete
[***] eur
5306006
Gearbox complete
[***] eur
5306007
Asp. Pipette Whole Blood
[***] eur
5306008
Sealing rod complete
[***] eur
5306009
Sealing piston complete
[***] eur
5306026_S
Mixing cup complete
[***] eur
5306078
MPA mounted
[***] eur
5306081
Motor assy connected
[***] eur
5306103
Waste pump 60Hz mounted
[***] eur
5308002
Detector cable mix cup CBC
[***] eur
5308004
Cable blood detector
[***] eur
5308005
Cable Assy servo potm.
[***] eur
5308008
Photocell, HGB, complete
[***] eur
5308009_S
Cable, coax, RBC, L=420
[***] eur
5308011
Cable Assy Start/Stop
[***] eur
5308013
Cable Assay HGB lamp
[***] eur
5308014
Cable Assy optoswitch/syring
[***] eur
5309001
PCB CPU 530 complete tested
[***] eur
5309011
PCB power mounted tested
[***] eur
5309021
PCB amplifier mounted & tested
[***] eur
5814036
Mixing cup
[***] eur
5814064
Asp. pip. predil. blood / upps
[***] eur
5814142
Valve part f.
[***] eur
5814143
Valve house
[***] eur
6209001
PCB display mounted tested
[***] eur
9970119
Tubing FEP 0.7 x 1.5
[***] eur
9980001
Repair kit for waste pump
[***] eur
9990455
Washer 0734 nylon svart
[***] eur
9990598
Filter VG9 4mm Ø 8
[***] eur
9990970
Pin CP 4*25 A1m6
[***] eur
9990973
Gearbox type F, 4 1/6
[***] eur
9991148
Rod Sealing Guidence Cap
[***] eur
9991161
Plastic cover PVC print Medoni
[***] eur
9991197
Plastic cover PVC 350*430*
[***] eur
9991619
Bi pin lamp with tech.addendum
[***] eur
N/A
Vet Mixing rotor 3 ml (HemaTrue)
[***] eur




 
8

--------------------------------------------------------------------------------

 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Appendix A5
 
This Appendix forms an integrated part of the Supply and Distributorship
Agreement between BOULE and HESKA.
 
Heska agrees to make orders of the following Products in units divisible by
two.  Payment for fifty percent (50%) of the units in each shipment shall be
made in Euros and fifty percent (50%) in U.S. dollars.  The Euro price shall be
as listed below, subject to adjustment for actual changes in material and labor
costs pursuant to the last paragraph of Section 4.1of the Supply and
Distribution Agreement.  The U.S. dollar prices shall be as listed below,
subject to adjustment for actual changes in material and labor costs pursuant to
the last paragraph of Section 4.1of the Supply and Distribution Agreement.




Art no
Description
Price Net Euro
Price Net USD
     
INSTRUMENTS
   
1400060
HemaTrue™ Veterinary Hematology Analyzer System with MPA
[***]
[***]
     




 
9

--------------------------------------------------------------------------------

 
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Appendix B


Product Specifications: HemaTrue™ Veterinary Hematology Analyzer




Measuring principle RBC, WBC, PLT
Impedance
Measuring principle HGB
Photometer, Cyanide free method 535nm ±5nm
Programmable WBC Discriminator
Yes
Sampling system
Closed shear valve
Parameters reported
RBC, MCV, HCT, PLT, MPV, HGB, MCH, MCHC, WBC, RDW%, RDW abs, LYMPH abs, MONO
abs, GRAN abs, LYMPH%, MONO%, GRAN %
Size distributions printed for
RBC, PLT and WBC diff
Aspirated blood volume (open tubes)
< 125 µl
Blood volume using the Micropipette Adapter (MPA)
20 µl
LCD
Graphical color touch screen, 240 columns x 320 rows
Keyboard
Virtual incorporated keyboard (External keyboard possible)
Analysis time
< 1 minute
QC capabilities
Mean, SD, CV, Levey-Jennings
HGB correction on high WBC counts
Yes
System information messages on parameter abnormalities
Yes
Floating discriminator RBC/PLT
Yes (position printed)
Automatic HGB blank on each sample
Yes
Carry over
RBC, HGB, WBC ≤ 1%, PLT ≤ 2%
Barcode reader input
Yes
Serial output
Yes (Conformed to standard EN 60950)
Power consumption (operational)
Max 100 VA
Power consumption (standby)
Max 20 VA
Mains frequency
50-60 HZ
Mains voltage
100-240 VHZ
Effective mains current
Max. 2 A
Certified external mains power supply
AML 150PS24 >2556 or FDF 1503-A-24-C14 (51441)
Built-in test/adjustment programs
Yes
Temperature
18-32° C (64-90° F)
Humidity (non-condensing)
Up to 80%
Dimensions
(HxWxD) 410x290x460 mm (16.1 x 11.4 x 18.1 in)
Weight
≤ 18 kg (Standard Version) (≤ 40 lb)




 
10

--------------------------------------------------------------------------------

 
